COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Charles Ronald Wade v. Harris County, et al

Appellate case number:   01-15-00155-CV

Trial court case number: 2011-69056

Trial court:             295th District Court of Harris County


       Appellant Charles Ronald Wade’s motion to extend time to file a reply brief in the above
cause is GRANTED in part, time extended to and including March 28, 2016. No further
extensions will be granted absent exceptional circumstances.
       Appellant Charles Ronald Wade’s additional request for the appointment of counsel is
DENIED. Appellant is not entitled to appointed counsel in this case. See Gibson v. Tolbert, 102
S.W.3d 710, 712–13 (Tex. 2003); Mustapha v. HSBC Bank USA, N.A., No. 14-11-00112-CV,
2012 WL 273897, at *1 (Tex. App.—Houston [14th Dist.] Jan. 31, 2012, pet. denied) (per
curiam) (mem. op.); Coulson v. Estate of Coulson, No. 01-97-00550-CV, 2000 WL 1478533, at
*4–5 (Tex. App.—Houston [1st Dist.] Oct. 5, 2000, pet. denied) (not designated for publication).
       It is so ORDERED.

Judge’s signature:/s/ Harvey Brown
                   X Acting individually    Acting for the Court


Date: March 15, 2016